                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


    NICHOLAS K. VIEIRA,                              Case No. 18-cv-05431-VC
                Plaintiff,
                                                     ORDER GRANTING COUNTY OF
          v.                                         SACRAMENTO’S MOTION TO
                                                     DISMISS
    COUNTY OF SACRAMENTO, et al.,
                                                     Re: Dkt. No. 31
                Defendants.



        1. The County of Sacramento’s Motion to Dismiss is granted. Mr. Vieira fails to state a

42 U.S.C. § 1983 municipal liability claim against the County. He alleges only the facts arising

from his one incident with Officer Zalec and these alone do not plausibly support a claim that the

County had an unconstitutional custom or practice that was “so persistent and widespread as to

practically have the force of law.” Connick v. Thompson, 563 U.S. 51, 61 (2011). Mr. Vieira’s

allegations that Officer Zalec was celebrated by his fellow sheriff’s deputies after the fact also
fails to plausibly support a claim that the County ratified the unconstitutional conduct. The First

Amended Complaint does not allege that any policymakers participated in the celebration of

Officer Zalec, let alone approved of his conduct and the basis for it. See Trevino v. Gates, 99

F.3d 911, 920 (9th Cir. 1996). These claims are dismissed with leave to amend.

        2. Mr. Vieira’s battery and negligence claims arising from Officer Zalec’s tortious use of

his truck are barred by the California Tort Claims Act. These truck-based state tort claims were

not fairly reflected in Mr. Vieira’s notice of claim. See Dkt. No. 39-1.1 The notice of claim

1
 The Court deems the County Notice of Claim incorporated by reference in the Complaint. See
First Amended Complaint, ¶ 11, Dkt. No. 29. The Court accepts Mr. Vieira’s attachment of the
speaks only of Officer Zalec’s shooting – it says nothing about his tortious use of the truck

against Mr. Vieira’s person or vehicle. Cf. Stockett v. Ass’n of Cal. Water Agencies Joint Powers

Insurance Authority, 34 Cal. 4th 441, 447 (2004) (“[T]he facts underlying each cause of action in

the complaint must have been fairly reflected in a timely claim.”). Therefore, these truck-based

tort claims against the County are dismissed without leave to amend. The six-month statutory

period to file an adequate notice of claim has run and therefore amendment would be futile. See

Cal. Gov. Code § 911.2(a).

       3. Any amendments made pursuant to this order must be made within 21 days.



       IT IS SO ORDERED.

Dated: February 27, 2019
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge




exhibit to his Opposition and the County’s reference to it as mutual concession by the parties to
its incorporation in the Complaint.


                                                 2
